United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Solen, OH, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0733
Issued: January 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 7, 2016 appellant, through counsel, filed a timely appeal from a January 29,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective April 5,
2015 based on his capacity to earn wages in the constructed position of a heating, ventilating,
and air conditioning (HVAC) installer/servicer.
On appeal, appellant contends that he cannot work as an HVAC installer/servicer due to a
prior felony conviction and lack of experience.
FACTUAL HISTORY
On July 28, 2011 appellant, then a 46-year-old letter carrier (transitional employee), filed
a traumatic injury claim (Form CA-1) alleging that, while delivering mail that day, he tripped on
exposed roots and injured his left knee. OWCP accepted the claim for left knee sprain and
subsequently expanded accepted conditions to include left medial meniscus tear with repair
surgery and left knee chondromalacia. Appropriate treatment and compensation benefits were
authorized. Appellant worked in limited-duty capacity with restrictions until July 17, 2012,
when he was placed off work due to disciplinary reasons. He underwent left knee surgery on
September 6, 2012. Following surgery, OWCP retained appellant on the periodic compensation
rolls.
In an April 26, 2013 report, Dr. Bruce T. Cohn, a Board-certified orthopedic surgeon,
indicated that appellant was partially disabled as a result of the work injury. He noted that
appellant was in HVAC school. Dr. Cohn advised that appellant should remain on light duty and
gradually increase his walking for an additional hour each month and would be at full duty with
no restrictions on July 1, 2013.
Based on Dr. Cohn’s opinion, OWCP referred appellant for vocational rehabilitation
services.
On July 18, 2013 OWCP received a report from the vocational rehabilitation counselor.
In this report the counselor related that she had met with appellant on July 8, 2013. Employment
history included working as a Cleveland police officer from 1990 through 2000. He was
convicted of two class 1 felonies in 2000 and was incarcerated for three years. He had worked as
a car salesman from 2005 through 2010 and thereafter worked for the employing establishment
until September 3, 2012 when he was discharged. He has an associate of arts degree from
community college and a bachelor of art’s degree in public safety management where he
graduated in 2005. At the time of the July 18, 2013 meeting, appellant was attending HVAC
training at Fortis College and had received “As” in all of his classes to date.
The rehabilitation counselor discussed with appellant a possible referral to Towards
Employment, an agency that assisted felons with finding employment by contracting with local
employers who agreed to hire these individuals on a contractual basis. The counselor related that
he informed appellant that all employers now performed background checks and appellant might
find it a large barrier to employment. Appellant believed, however, that he did not feel that he
would have difficulty finding employment.

2

Following a vocational assessment and interview, the vocational rehabilitation specialist
identified the position of HVAC installer/servicer and furnace installer as being within
appellant’s age, experience, education, medical restrictions and a labor market survey. The
rehabilitation counselor noted that she would develop a plan retroactively for the HVAC training.
OWCP paid for appellant’s final quarter of training at Fortis College from March 11 to
November 16, 2013. Appellant was advised that, following his HVAC training after he
graduated on November 16, 2013, he would also receive 90 days of placement assistance. On
May 5, 2014 appellant’s placement assistance was extended and concluded on August 5, 2014.3
On February 5, 2014 Dr. Cohn indicated that appellant was at maximum medical
improvement. He also provided restrictions based on the letter carrier position.
As Dr. Cohn had not provided restrictions applicable to the targeted HVAC position,
OWCP referred appellant to Dr. William Bohl, a Board-certified orthopedic surgeon, for a
second opinion evaluation. In a September 25, 2014 report, Dr. Bohl noted that the history of
injury, reviewed appellant’s medical history and the statement of accepted facts, and presented
findings on examination. He reviewed the job descriptions for a furnace installer and HVAC
installer and indicated that appellant was capable of performing such jobs. In an October 27,
2014 supplemental report, Dr. Bohl stated that appellant’s main disabling condition was
chondromalacia. Since the job of furnace installer required more kneeling and crouching than
the job of HVAC installer, he opined that the job of HVAC installer would be more preferable
for appellant and less likely to cause problems in the long term.
On January 28, 2015 the vocational rehabilitation counselor performed updated market
analysis on the position of HVAC installer/servicer (DOT No. 637.261.014) and furnace installer
(DOT No. 862.361.010) and found those positions vocationally suitable and reasonably available
to appellant. The Department of Labor, Dictionary of Occupational Titles describes the position
of HVAC installer/servicer as “installs, services, and repairs environmental control systems in
residences, department stores, office buildings, and commercial establishments, utilizing
knowledge of refrigeration theory, pipefitting, and structural layout. Mounts compressor and
condenser units on platform or floor, using hand tools, following blueprints or engineering
specifications. Fabricates, assembles, and installs ductwork and chassis parts, using portable
metalworking tools and welding equipment.” The physical requirements of the HVAC
installer/servicer position are medium strength, which means able to exert force of 20 to 50
pounds occasionally, 10 to 25 pounds frequently, or up to 10 pounds constantly. Occasional
climbing, stooping, kneeling, crouching, reaching, handling and fingering are also involved. The
Specific Vocational Preparation (SVP) for the position of HVAC installer/servicer required an
SVP of 7, which requires two to four years education, training and/or experience.4

3

The record reflects that appellant worked as a pipefitter technician with Budzar Industries effective March 3,
2014 and changed jobs on March 17, 2014 to work as an HVAC technician with Arctic Air. Appellant was released
from Arctic Air because of lack of available work. As appellant had not completed a 60-day work status, the
rehabilitation specialist allowed him to go back into job search for another period of 90 days.
4

In addition to his college degree, appellant was noted to have completed HVAC training at Fortis College.

3

In a February 19, 2015 notice, OWCP advised appellant that it proposed to reduce his
compensation for wage loss because the medical and factual evidence of record established that
he was no longer totally disabled. It found that he had the physical and vocational capacity to
earn the wages of an HVAC installer/servicer, DOT No. 637.261.014 at the rate of $512.00 per
week. OWCP requested that appellant submit additional evidence or argument within 30 days if
he disagreed with the proposed action.
A March 9, 2015 treatment note from Dr. Cohn was received. Dr. Cohn noted that
appellant was self-employed. He did not provide an opinion regarding appellant’s ability to
perform the duties of an HVAC installer/servicer.
By decision dated April 1, 2015, OWCP reduced appellant’s compensation based on his
capacity to earn wages in the constructed position of HVAC installer/servicer. It found that the
evidence showed that he was vocationally and physically capable of working as an HVAC
installer/servicer and was capable of earning $512.00 per week.
On April 9, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative, which was held on November 13, 2015. Counsel contended that
while appellant was physically and vocationally able to perform the job of an HVAC
installer/servicer,5 he could not perform such position as his felony conviction had not been
erased from his record and neither he nor his employers could obtain bonding, as required by
insurance requirements, for appellant to perform HVAC services in private residences. Counsel
acknowledged that appellant had obtained employment with Ford Motor Company on October 5,
2015 and earned approximately $631.20 weekly, which is a higher salary than the HVAC
position. However, counsel continued to contend that appellant was entitled to temporary total
compensation until he started working with Ford Motor Company on October 5, 2015.
Appellant testified that, because of his felony conviction, he obtained a judgment entry from the
state to certify that he could work in HVAC, but nonetheless he could not get any of the jobs
because of his lack of experience.6 In a June 19, 2015 report, Dr. Cohn reported that appellant
was self-employed and found that appellant could perform light duty.
By decision dated January 29, 2016, an OWCP hearing representative found OWCP had
met its burden of proof to establish that the position of HVAC installer/servicer represented
appellant’s wage-earning capacity.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.7 An injured employee who is either unable to return to
5

Appellant testified that he had completed his course work for the HVAC certification. Counsel conceded that
appellant was vocationally trained for the position, but was lacking the experience necessary to be employable.
6

Appellant described the different positions which he had held and those for which he had applied. He indicated
that he worked for Arctic Air Conditioning for a little less than a month, but they let him go as he only had limited
experience.
7

H.N., Docket No. 09-1628 (issued August 19, 2010); T.F., 58 ECAB 128 (2006); Kelly Y. Simpson, 57 ECAB
197 (2005).

4

the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.8
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee, if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent the employee’s
wage-earning capacity or if the employee has no actual wages, the wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, the
employee’s usual employment, age, qualifications for other employment, the availability of
suitable employment and other factors and circumstances which may affect his or her wageearning capacity in his or her disabled condition.9 Additionally, the job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.10
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor, Dictionary of Occupational Titles or
otherwise available in the open market, that fit the employee’s capabilities with regard to his or
her physical limitations, education, age, and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service.
Finally, application of the principles set forth in Albert C. Shadrick11 and codified by
regulations at 20 C.F.R. § 10.40312 should be applied. Subsection (d) of the regulations provide
that the employee’s wage-earning capacity in terms of percentage is obtained by dividing the
employee’s actual earnings or the pay rate of the position selected by OWCP, by the current pay
rate for the job held at the time of the injury.13
ANALYSIS
The Board finds that OWCP properly reduced appellant’s compensation benefits based
on his wage-earning capacity as an HVAC installer/servicer.
OWCP found in its April 1, 2015 decision, which a hearing representative affirmed on
January 29, 2016, that appellant had the capacity to earn wages as an HVAC installer/servicer.
8

20 C.F.R. §§ 10.402, 10.403.

9

5 U.S.C. § 8115(a); see N.J., 59 ECAB 171 (2007); T.O., 58 ECAB 377 (2007); Dorothy Lams, 47 ECAB
584 (1996).
10

Id.

11

5 ECAB 376 (1953).

12

20 C.F.R. § 10.403.

13

Id. at § 10.403(d).

5

It is the responsibility of OWCP to confirm that the claimant has the necessary vocational
ability to perform the requirements of the position.14 To determine wage-earning capacity,
OWCP relies upon its wage-earning capacity specialist for selection of an appropriate position.15
The Board finds that OWCP properly found that appellant had obtained the educational
and vocational background to perform the duties of an HVAC installer/servicer, which had been
identified by the rehabilitation counselor. The Department of Labor, Dictionary of Occupational
Titles identifies the SVP for the position as a level seven, requiring from two to four years of
education, training, and/or experience. This training may be acquired in a school, work, military,
institutional, or vocational environment.16 The rehabilitation counselor properly determined, and
counsel for appellant conceded, that appellant met the vocational requirements of two to four
years of education, training, and/or experience. In addition, it found that the position of HVAC
installer/servicer was reasonably available in his commuting area.
The physical requirements of the HVAC installer/servicer included the exertion of
physical force at medium strength, described as 20 to 50 pounds occasionally, 10 to 25 pounds
frequently, or up to 10 pounds constantly. The position also involved occasional climbing,
stooping, kneeling, crouching, reaching, handling, and fingering. Upon review of the physical
requirements, Dr. Bohl, the second opinion specialist, concluded that as appellant’s main
disabling condition was chondromalacia, the position of HVAC installer/servicer met his
physical requirements as it entailed less kneeling and crouching and would pose fewer problems
long term. The Board finds that the medical evidence establishes that the physical demands of
the position of HVAC installer/servicer were within appellant’s work restrictions as established
by Dr. Bohl.
OWCP considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age, and employment qualifications in
determining that the position of HVAC installer/servicer represented his wage-earning capacity.
The weight of the evidence in the record establishes that appellant had the requisite physical
ability, skill and experience to perform the position of HVAC installer/servicer and that such a
position was reasonably available within the general labor market of his commuting area. The
Board therefore finds that OWCP met its burden of proof to reduce appellant’s compensation
benefits based on his capacity to earn the wages of an HVAC installer/servicer.
Counsel argued that appellant’s felony conviction should have been considered when
determining whether positions would have been available. However, the Board notes that
appellant had already received a petition from the state to allow him to serve in the capacity of an

14

Robert W. Carlisle, Docket No. 97-1299 (issued December 3, 1998).

15

Id.

16

Kim C. Marr, Docket No. 00-1275 (issued March 27, 2002); see also J.S., Docket No. 08-2270 (issued
August 19, 2009).

6

HVAC installer/servicer, despite his felony, so that alone would not have been a bar to his
employment.17
CONCLUSION
The Board finds that OWCP met its burden of proof to reduce appellant’s compensation
benefits effective April 1, 2015 based on his capacity to earn wages in the constructed position of
HVAC installer/servicer.
ORDER
IT IS HEREBY ORDERED THAT the January 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 11, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

See James R. Verhine, 47 ECAB 460 (1996).

7

